United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant
and
TENNESSEE VALLEY AUTHORITY,
PARADISE STEAM PLANT, Drakesboro, KY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Ronald K. Bruce, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1977
Issued: March 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On August 28, 2013 appellant, through his representative, filed a timely appeal from the
June 3, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant sustained a pulmonary injury in the performance of duty.
FACTUAL HISTORY
In a prior appeal,2 the Board remanded the case for a second impartial medical evaluation
to resolve the conflict as to whether appellant sustained a pulmonary injury in the performance of
1

5 U.S.C. § 8101 et seq.

2

Docket No. 10-1804 (issued April 15, 2011).

duty. The facts of this case, as set forth in the Board’s prior decision, are hereby incorporated by
reference.3
OWCP referred appellant, together with the medical record and a statement of accepted
facts, to Dr. Jack H. Hasson, a Board-certified specialist in pulmonary disease, a former certified
B Reader, currently a certified A Reader and an assistant professor of medicine, for an impartial
medical evaluation.
Dr. Hrudaya P. Nath, a Board-certified diagnostic radiologist and professor of medicine,
interpreted a chest x-ray obtained for Dr. Hasson. Scattered calcified granulomas were present.
There were small rounded interstitial opacities with ILO perfusion of approximately 1/2.
Dr. Nath concluded that there was no acute disease.
Dr. Jubal R. Watts, Jr., a Board-certified diagnostic radiologist and certified B Reader,
interpreted the same chest x-ray, the quality of which he found to be grade 1. There were small
parenchymal opacities consistent with pneumoconiosis, p/q involving the upper, middle and
lower lung zones bilaterally. The profusion of the small opacities was 1/1. No large opacities or
pleural abnormalities consistent with pneumoconiosis were evident. A calcified granuloma was
seen in the left upper lobe with a calcified left hilar node present. Dr. Watts’ impression was p/q
small opacities with a perfusion of 1/1 compatible with pneumoconiosis.
Dr. Hasson evaluated appellant on July 21, 2011. He related appellant’s history and
complaints. Dr. Hasson described his findings on examination and reviewed previous imaging
studies. He stated that appellant’s current chest x-rays showed lungs free of infiltrates. There
were no rounded or irregular opacities and no conglomerate nodules. The pleural surfaces were
free of plaque formation and pleural thickening.
Dr. Hasson found no evidence of pneumoconiosis. He concluded that appellant’s
significant pulmonary impairment was related to a number of factors, including chronic
obstructive pulmonary disease (COPD) with an asthmatic component. Dr. Hasson stated, “I feel
that [appellant’s] dyspnea and impairment is totally due to his COPD related to tobacco exposure
along with his cor pulmonale, which may be related to a number of factors, including obstructive
sleep apnea and pCO2 retention, but I find that pneumoconiosis plays no role in his pulmonary
impairment and I find no evidence of pneumoconiosis. I do not feel that coal dust plays any role
in [appellant’s] present impairment.”
In a decision dated September 2, 2011, OWCP denied appellant’s pulmonary injury
claim. It found that the weight of the medical evidence rested with the opinion of Dr. Hasson,
supported by the medical findings of Dr. Watts, the certified B Reader and failed to substantiate
that appellant’s pulmonary condition was the result of his exposure during federal employment.
On December 12, 2011 an OWCP hearing representative found that the case was not in
posture for decision. The hearing representative observed that Dr. Hasson did not mention
3

Appellant, a 58-year-old retired gas and diesel mechanic and machinist, filed an occupational disease claim
alleging that his pneumoconiosis, chronic obstructive airway disease and chronic bronchitis were a result of
exposure to coal dust and asbestos in his federal employment from 1976 to 1996.

2

Dr. Watts’ interpretation of appellant’s chest x-rays, which indicated there was evidence of
pneumoconiosis. Dr. Hasson also did not mention having reviewed the statement of accepted
facts or the accepted exposure to gasoline fumes. Further, he provided no medical rationale to
support his opinion that appellant sustained no impairment related to exposure to coal dust. The
hearing representative remanded the case for a supplemental report from the impartial medical
specialist to address specific questions.
Dr. Hasson provided a supplemental report dated January 4, 2012. He stated that he did
not believe pneumoconiosis was present based on Dr. Watts’ findings. Dr. Hasson explained
that he saw no evidence of pneumoconiosis after his own evaluation of the chest x-ray or other
evaluations of chest x-rays by other physicians, in spite of the fact that there were x-rays felt to
show pneumoconiosis. Further, he explained that the best evidence for no evidence of
pneumoconiosis on imaging studies was the computerized tomography (CT) scan, noted in his
initial report, showing no description of round or irregular opacities or any diagnosis of
pneumoconiosis. Dr. Hasson considered CT scans to be the gold standard of imaging compared
to a plain chest x-ray. “It is well known that the CT scan of the chest is a better imaging
modality as compared to a plain chest x-ray.”
Dr. Hasson wanted to make perfectly clear that appellant’s pulmonary condition was
totally related to COPD related to cigarette smoking and that there was no evidence that any
other exposure, including gasoline or coal dust, had any relation to any damage that was
demonstrated on appellant’s examination and laboratory studies, including his arterial blood
gases. Although exposure to irritants and dust can aggravate COPD, there was no evidence of
any injury from either of those substances.
Dr. Hasson also explained that there was no evidence, either by clinical practice or in the
literature, that coal dust causes or aggravates obstructive sleep apnea, nor was there evidence that
coal dust caused any of appellant’s problems, since he had classic COPD, which explained all of
his symptoms. There was no evidence of pneumoconiosis on either his chest x-ray or his CT
scan. In addition, the elevation of pCO2 was classic for COPD and is described well in the
literature. Dr. Hasson added that he had seen it on numerous occasions frequently in his practice
over the previous 35 years, “but I [have] never seen a case of elevation of pCO2 related to
gasoline exposure in all of my years of practice and I know of no literature that documents
elevation of the pCO2 with exposure to gasoline.”
In a decision dated February 28, 2012, OWCP denied appellant’s pulmonary injury
claim. It found that the weight of the medical evidence rested with Dr. Hasson.
On August 14, 2012 an OWCP hearing representative remanded the case for another
supplemental report from Dr. Hasson, who had provided some, but not all, of the information
requested. Dr. Hasson failed to explain why exposure to coal dust had no effect on appellant’s
pulmonary conditions. Also, previous medical evidence indicated that a negative CT scan was
meaningless, as it washed out lesions and showed a high percentage of false negatives. The
hearing representative instructed Dr. Hasson to review the statement of accepted facts and to
fully explain whether the condition of pneumoconiosis was present in Dr. Watts’ findings.
Dr. Hasson was also to address the opinion that a negative CT scan was meaningless in the

3

diagnosis of pneumoconiosis. He was also to explain why there was no evidence of injury or
damage from appellant’s exposure to gasoline or coal dust.
On November 1, 2012 OWCP received a response from Dr. Hasson, which consisted of a
handwritten note on OWCP’s request for additional information. With an arrow drawn to the
request that he review the statement of accepted facts and certain medical reports, the note reads:
“I have reviewed and my opinion is not changed.”
In a decision dated November 13, 2012, OWCP denied appellant’s pulmonary injury
claim. It found that the weight of the medical evidence rested with the opinion of Dr. Hasson.
On June 3, 2013 an OWCP hearing representative affirmed the denial of appellant’s
claim on the grounds that there was no rationalized medical evidence in support of appellant’s
contention that the claimed pulmonary condition was causally related to factors of his federal
employment. The hearing representative further found that Dr. Hasson’s opinion represented the
weight of the medical evidence and established that the claimed pulmonary condition was not
due to appellant’s federal employment.
Appellant’s representative argues that the finding that the weight of the medical evidence
rests with Dr. Hasson is not supported by the evidence of record.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.4 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.5
Causal relationship is a medical issue6 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,7 must be
one of reasonable medical certainty8 and must be supported by medical rationale explaining the

4

5 U.S.C. § 8102(a).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Mary J. Briggs, 37 ECAB 578 (1986).

7

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

8

See Morris Scanlon, 11 ECAB 384, 385 (1960) (in which the claimant’s physician concluded that the implicated
conditions “could have had” a direct bearing upon his sickness).

4

nature of the relationship between the diagnosed condition and the established incident or factor
of employment.9
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.10 When there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.11
When OWCP secures an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the opinion from the specialist requires
clarification or elaboration, OWCP has the responsibility to secure a supplemental report from
the specialist for the purpose of correcting a defect in the original report. When the impartial
medical specialist’s statement of clarification or elaboration is not forthcoming or if the specialist
is unable to clarify or elaborate on the original report or if the specialist’s supplemental report is
also vague, speculative or lacks rationale, OWCP must submit the case record together with a
detailed statement of accepted facts to another impartial specialist for a rationalized medical
opinion on the issue in question.12 Unless OWCP follows this procedure, the intent of section
8123(a) will be circumvented when the impartial specialist’s medical report is insufficient to
resolve the conflict of medical evidence.13
ANALYSIS
In the prior appeal, the Board remanded the case for a second impartial medical
evaluation to resolve the conflict as to whether appellant sustained a pulmonary injury in the
performance of duty. OWCP referred him to Dr. Hasson, who is a Board-certified specialist in
pulmonary disease; however, he is not a certified B Reader. Dr. Hasson was once a certified B
Reader, but since 2003 he has been recognized as a certified A Reader. Dr. Watts, a Boardcertified diagnostic radiologist, is a certified B Reader.
Thus, on the question of whether appellant’s chest x-ray shows evidence of
pneumoconiosis, Dr. Watts’ interpretation carries more weight. It was his opinion that
appellant’s chest x-ray showed small parenchymal opacities consistent with pneumoconiosis.
Dr. Hasson’s opinion that pneumoconiosis was not present based on Dr. Watts’ findings
is not well rationalized. His interpretation of the chest x-ray and of other x-rays felt to show
9

See William E. Enright, 31 ECAB 426, 430 (1980) (finding no rationalized medical evidence, addressed to the
particular circumstances under which the claimant worked, indicating that his disability was causally related to such
employment factors).
10

5 U.S.C. § 8123(a).

11

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

12

See Nathan L. Harrell, 41 ECAB 402 (1990).

13

Harold Travis, 30 ECAB 1071 (1979).

5

pneumoconiosis, is not sufficient to outweigh the opinion of a certified B Reader. When
challenged on Dr. Hasson’s assertion that a CT scan was a better imaging modality for
identifying pneumoconiosis, he refused to address the issue. He also failed to provide any
meaningful response to the questions most recently asked of him. The handwritten note
indicating that Dr. Hasson had reviewed the statement of accepted facts and certain medical
reports was inadequate to resolve the questions most recently posed by the hearing
representative. Medical conclusions unsupported by rationale are of little probative value.14
Despite OWCP’s attempts to obtain clarification from Dr. Hasson, the Board finds that
his opinion remains insufficient to resolve the outstanding conflict in this case. Referral to
another impartial medical specialist is therefore necessary. The Board will set aside OWCP’s
June 3, 2013 decision and will remand the case for referral to a third impartial medical specialist
to resolve the conflict as to whether appellant’s accepted exposure in federal employment caused
or aggravated any firmly diagnosed pulmonary condition. After such further development of the
medical evidence as may become necessary, OWCP shall issue an appropriate de novo decision
on appellant’s injury claim.
CONCLUSION
The Board finds that this case is not in posture for decision. Further, development of the
medical opinion evidence is required.

14

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

6

ORDER
IT IS HEREBY ORDERED THAT the June 3, 2013 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded for further development consistent
with this opinion.
Issued: March 18, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

7

